Citation Nr: 0001732	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  90-51 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
November 1945 to November 1948, and active service in the 
U.S. Air Force (USAF) from August 1950 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1989 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death, claimed secondary to ionizing radiation exposure in 
service.  She duly appealed the RO determination, and by May 
1991 decision, the Board upheld the RO denial.  

Due to an apparent administrative oversight, however, the 
appellant was not afforded a personal hearing on appeal in 
conformance with her request, prior to issuance of the 
Board's May 1991 decision.  In light of this due process 
deficiency, the Board's May 1991 decision was vacated and in 
June 1992, she testified at a Board hearing in Washington, 
D.C.  In February 1993, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, however, the Member of the Board before 
whom the appellant testified in June 1992 left the Board's 
employment.  Pursuant to her request, and in view of the 
provisions of 38 C.F.R. §§ 20.700, 20.707, the Board again 
remanded the matter in May 1999 to afford her the opportunity 
to testify at another Board hearing.  In August 1999, she 
appeared and testified before the undersigned at the RO in 
conformance with her request.

FINDINGS OF FACT

1.  The service department has verified the veteran's 
presence at the Nevada Test Site during Operation Teapot.

2.  The veteran was first diagnosed with acute myelogenous 
leukemia in September 1977.

3.  The cause of his death in August 1979 was cardiopulmonary 
arrest due to gram negative septic shock due to acute 
myelogenous leukemia.


CONCLUSIONS OF LAW

1.  The veteran's acute myelogenous leukemia is presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1999).

2.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.310, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
clinical findings or notations of leukemia, anemia, or any 
other pertinent abnormality.  Likewise, on October 1972 
physical examination for the purpose of military retirement, 
no pertinent abnormalities were identified.  Laboratory 
testing at that time showed that his hematocrit level was 46 
percent.  Subsequent service medical records show that in 
August 1973, he was seen for fatigue.  A "cocci skin test" 
was ordered (presumably to test for the presence of 
coccidioidomycosis or valley fever; the results were 
positive.  However, chest X-ray performed later that week 
showed no abnormalities.  The remaining service medical 
records are negative for pertinent abnormality.

The post-service medical records show that, between July 1974 
and April 1977, the veteran was treated for disorders 
unrelated to the instant appeal, such as gout and low back 
pain.  In May 1977, he sought treatment for a dull ache in 
the right upper quadrant.  His symptoms continued without 
improvement and in September 1977, he was hospitalized for 
treatment.  On admission, a three month history of 15 to 16 
episodes of acute right upper quadrant pain with associated 
nausea, vomiting, and anorexia was noted.  On work-up, he was 
found to have progressive anemia and a subsequent bone marrow 
biopsy was consistent with early acute lymphocytic leukemia.  
The veteran underwent several courses of chemotherapy between 
September 1977 and March 1978.  A bone marrow aspiration in 
April 1978 was essentially normal; the diagnoses on discharge 
included acute myelogenous leukemia in complete remission.  

In July 1979, the veteran was rehospitalized with a presumed 
relapse of his acute myelogenous leukemia.  In August 1979, 
he died.  The death certificate lists the cause of death as 
cardiopulmonary arrest due to gram negative septic shock due 
to acute myelogenous leukemia.

In September 1979, the appellant filed an application for 
dependency and indemnity compensation (DIC) benefits, 
claiming that the veteran's fatal acute myelogenous leukemia 
either had its onset in service, as evidenced by his 
treatment for amenia and/or Valley Fever, or subsequently 
developed post-service as a result of ionizing radiation 
exposure during his military career.

In support of her claim, the appellant submitted a February 
1979 statement completed by the veteran prior to his death, 
in which he outlined his claimed exposure to ionizing 
radiation during the his military career.  He stated that in 
1951, he was assigned to March Air Force Base (AFB) where his 
duties included loading and unloading atomic weapons from B-
29s.  From 1953 to 1957, he stated that he was assigned to 
Walker AFB in New Mexico were he participated in many 
missions requiring constant contact with atomic and hydrogen 
weapons.  During this period, he indicated that he 
participated in "Operation White Horse," as well as an 
exercise in which he flew threw a mushroom cloud at the 
Nevada Test Site.  From November 1957 to March 1958, he 
indicated that he flew air sampling missions aboard B-36 
aircraft over Alaska to detect atomic explosions by the 
former Soviet Union.  From 1958 to 1964, he indicated that he 
was assigned to Mather AFB in Sacramento, California, where 
he flew many missions with hydrogen weapons aboard his 
aircraft.  His service personnel records generally confirm 
his reported units and dates of assignment.

The RO contacted several sources in an attempt to verify the 
veteran's claimed exposure to ionizing radiation in service.  
The National Personnel Records Center (NPRC) responded that 
the veteran's file did not contain a DD Forms 1141, Record of 
Occupational Exposure to Ionizing Radiation, or other 
information regarding any in-service radiation exposure.  The 
Department of Energy responded that a search of dosimetry 
data pertaining to the veteran for the years of 1954 to 1956 
was negative.  The USAF Occupational and Environmental Health 
Laboratory indicated that there was no record of an exposure 
history pertaining to the veteran in the USAF Master 
Radiation History Repository.  

In October 1981, the Department of the Air Force indicated 
that in 1955, the veteran had been assigned to the 24th Bomb 
Squadron, 6th Bomb Wing, at Walker AFB in New Mexico.  In 
1955, it was noted that his unit, which flew B-36 aircraft, 
was assigned temporary duty for one month to participate in 
Operation Teapot.  The unit's B-36s were reportedly scheduled 
to participate in an exercise in which they were to fly 
within 15 nautical miles of ground zero.  However, historical 
records indicated that the exercise was canceled after 
takeoff and no aircraft "actually participated."  It was 
noted that there was no historical record of "Operation 
White Horse," but the Air Force historian speculated that 
that could have been the code name for the 6th Bombardment 
Wing's scheduled participation in Teapot.

In January 1983, the Board denied service connection for the 
cause of the veteran's death.  In its decision, the Board 
found that service connection for leukemia on a direct basis 
was not warranted because there was no indication of leukemia 
in service or within any applicable presumptive period, and 
no evidence linking the veteran's post-service leukemia, 
first diagnosed in September 1977, to his period of service 
or any incident therein, including treatment for Valley 
Fever.  In that regard, the Board noted that the type of 
leukemia from which the veteran died was normally rapidly 
fatal.  In addition, the Board found that service connection 
for leukemia based on exposure to radiation in service was 
not warranted as the evidence did not verify that the veteran 
was actually exposed to radiation in service.  

In February 1986, VA notified the appellant that the 
guidelines under which claims based on exposure to ionizing 
radiation had recently been amended.  See Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725, 2727-29 (1984).  In part, these 
amendments provide a presumption of exposure to radiation at 
atmospheric detonations of nuclear weapons.  The appellant 
was invited to submit an application to reopen her claim for 
consideration under the amended criteria.  In May 1986, she 
indicated that she wished reconsideration of her claim of 
service connection for the cause of the veteran's death under 
amended criteria.  She stated she had no further evidence to 
submit.

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including leukemia) become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In addition, a disease associated with exposure to radiation 
listed in 38 C.F.R. § 3.309 will also be considered to have 
been incurred in service under the circumstances outlined in 
that section.  Specifically, if a veteran, while on active 
duty, active duty for training, or inactive duty training, 
participated in a "radiation-risk activity," leukemia 
(other than chronic lymphocytic leukemia) shall be service 
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(d).

A "radiation risk activity" includes onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii).  The term "onsite 
participation" includes presence at the test site during the 
official operational period of an atmospheric nuclear test, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test; and presence at the test site or other test 
staging area during the six month period following the 
official operational period of an atmospheric nuclear test to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii)(A) and (B).  

For tests conducted by the United States, the term 
"operational period" means, in pertinent part, for 
operation TEAPOT, the period February 18 to June 10, 1955.  
38 C.F.R. § 3.309(d)(3)(v)(K).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a "radiogenic disease"; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (1999).  Radiogenic 
disease for the purposes of 38 C.F.R. § 3.311 means a disease 
that may be induced by ionizing radiation and shall include 
all forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia.  38 C.F.R. § 3.311(b)(2).

The U.S. Court of Appeals for the Federal Circuit has held 
that a claimant must be given the opportunity to prove that 
exposure to ionizing radiation during service actually caused 
the claimed disability, thereby warranting service connection 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  
See Combee v. Brown, 
34 F.3d 1039, 1043-44 (1994).  

III.  Analysis

The appellant advances two theories of entitlement to service 
connection for the cause of the veteran's death.  First, she 
argues that his fatal leukemia was first manifest in service, 
as evidenced by his treatment for Valley Fever and/or anemia 
in August 1973.  Her second theory of entitlement is that the 
fatal leukemia resulted from his exposure to ionizing 
radiation in service.  

As indicated above, entitlement to service connection for 
leukemia claimed to be attributable to radiation exposure 
during service can be accomplished in three ways.  First, 
direct service connection can be established by showing that 
the disease was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Second, there are 
specific types of cancer which may be service connected on a 
presumptive basis under 38 C.F.R. § 3.309(d).  Third, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which may be service connected provided that certain 
conditions specified in the regulation are met.  See Ramey v. 
Gober, 
120 F.3d 1239 (1997).

Initially, the Board notes that leukemia was not clinically 
evident during the veteran's period of service or within the 
one-year presumptive period following service separation.  In 
addition, the record contains no competent medical evidence 
linking his post-service leukemia (first diagnosed 
approximately four years after service separation) to his 
military service or any incident therein.  Thus, service 
connection on a direct basis is not warranted.  38 U.S.C.A. 
§§ 1110, 1131; Epps v. Gober, 126 F.3d 1464, 1467- 68 (1997).

The second theory advanced by the appellant is that the 
veteran's leukemia resulted from his exposure to ionizing 
radiation in service.  In this regard, the Board notes that 
service connection claims based on in-service exposure to 
radiation may potentially be addressed under 38 C.F.R. §§ 
3.309(d) or 3.311.  In this case, the evidence shows that the 
veteran died of acute myelogenous leukemia in August 1979.  
Except for chronic lymphatic leukemia, any form of leukemia 
(including acute myelogenous leukemia) is considered a 
"disease specific to radiation-exposed veterans" under 38 
C.F.R. § 3.309, and a "radiogenic disease" under 38 C.F.R. 
§ 3.311.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Thus, under 38 C.F.R. § 3.309(d), if the evidence shows that 
the veteran was a "radiation-exposed veteran" within the 
meaning of that regulation, his acute myelogenous leukemia 
shall be service connected.  

As set forth above, a "radiation-exposed veteran" is one 
who participated in a "radiation risk activity" during 
active service.  A "radiation risk activity" includes 
"onsite participation" in a test involving the atmospheric 
detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii).  
"Onsite participation" includes presence at the test site 
during the official operational period of an atmospheric 
nuclear test.  38 C.F.R. § 3.309(d)(3)(ii)(A) and (B).  
Actual participation in the test is not required under the 
regulation.  

In this case, the Board finds that there is sufficient 
information of record from which to conclude that the veteran 
had "onsight participation" in Operation Teapot within the 
meaning of section 3.309(d).  Specifically, the service 
department has verified that he and his unit (the 24th Bomb 
Squadron, 6th Bomb Wing) were assigned temporary duty for a 
month to participate in Operation Teapot at the Nevada Test 
Site.  The unit's B-36s were scheduled to participate in an 
exercise in which they were to fly within several miles of 
ground zero.  However, historical records indicate that the 
exercise was canceled after takeoff and no aircraft 
"actually participated."  The Board finds, however, that 
the fact that the veteran and his unit did not "actually 
participate" in Operation Teapot is not material.  Rather, 
his presence at the Test Site is sufficient under section 
3.309 and the Board finds that the evidence is sufficient to 
establish his presence at the Nevada Test Site during 
Operation Teapot.  Thus, the Board finds that the veteran's 
acute myelogenous leukemia must be presumed to have been 
incurred in service under 38 C.F.R. § 3.309(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  As the Board has 
determined that service connection is warranted for acute 
myelogenous leukemia, and given the cause of his death as 
listed on his death certificate, it is clear that service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals





